
	
		III
		111th CONGRESS
		2d Session
		S. RES. 654
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Burr (for himself,
			 Mr. Webb, Mr.
			 Burris, and Mrs. Murray)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating December 18, 2010, as
		  Gold Star Wives Day.
	
	
		Whereas the Senate has always honored the sacrifices made
			 by the spouses and families of the fallen members of the Armed Forces of the
			 United States;
		Whereas the Gold Star Wives of America, Inc. represents
			 the spouses and families of the members and veterans of the Armed Forces of the
			 United States who have died on active duty or as a result of a
			 service-connected disability;
		Whereas the primary mission of the Gold Star Wives of
			 America, Inc. is to provide services, support, and friendship to the spouses of
			 the fallen members and veterans of the Armed Forces of the United
			 States;
		Whereas, in 1945, the Gold Star Wives of America, Inc. was
			 organized with the help of Mrs. Eleanor Roosevelt to assist the families left
			 behind by the fallen members and veterans of the Armed Forces of the United
			 States;
		Whereas the first meeting of the Gold Star Wives of
			 America, Inc. was in 1945;
		Whereas December 18, 2010, marks the 65th anniversary of
			 the incorporation of the Gold Star Wives of America;
		Whereas the members and veterans of the Armed Forces of
			 the United States bear the burden of protecting freedom for the United States;
			 and
		Whereas the sacrifices of the families of the fallen
			 members and veterans of the Armed Forces of the United States should never be
			 forgotten: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 18, 2010, as Gold Star Wives Day;
			(2)honors and
			 recognizes—
				(A)the contributions
			 of the members of the Gold Star Wives of America, Inc.; and
				(B)the dedication of
			 the members of the Gold Star Wives of America, Inc. to the members and veterans
			 of the Armed Forces of the United States; and
				(3)encourages the
			 people of the United States to observe Gold Star Wives Day to
			 promote awareness of—
				(A)the contributions
			 and dedication of the members of the Gold Star Wives of America, Inc. to the
			 members and veterans of the Armed Forces of the United States; and
				(B)the important
			 role the Gold Star Wives of America, Inc. plays in the lives of the spouses and
			 families of the fallen members and veterans of the Armed Forces of the United
			 States.
				
